                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 MCRAE LAW FIRM, PLLC                                                               PLAINTIFF

 V.                                                      CAUSE NO. 3:19-CV-124-CWR-LRA

 MATTHEW WADE GILMER, ET AL.                                                    DEFENDANTS


                                     ORDER OF REMAND

       Before the Court is the plaintiff’s motion to remand. The removing party, Matthew Wade

Gilmer, now concedes that remand is warranted. Accordingly, the motion is granted and this case

is remanded for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c). The Clerk of Court

shall immediately return this case to the Chancery Court of Hinds County, Mississippi.

       The undersigned retains jurisdiction to award attorney’s fees and costs. See Coward v. AC

& S., Inc., 91 F. App’x 919, 921 (5th Cir. 2004). Since this was the fourth wrongful removal of

this case, contrary to all law and the warnings of the undersigned and Judge Bramlette in the first

three removals, attorney’s fees and costs are more than appropriate. The plaintiff’s motion for

fees and costs is due within 14 days.

       This removal halted the state-court proceeding for two months while this matter landed

here because of a removal that Gilmer concedes was baseless. In the ensuing briefing, therefore,

the parties should address whether the removing party should be sanctioned a per-day amount for

every day this case was delayed in the Chancery Court.

       SO ORDERED, this the 16th day of April, 2019.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
